DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-8 are directed to a method and claims 9-16 are directed to a system, each of which are within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claim 9) recites/describes the following steps:
“receiving…a campaign request, wherein the campaign request includes at least one or more advocacy goals;” 
“receiving…a plurality of service provider bids, where each bid includes at least a minimum funding amount and a project description;” 

“distributing…at least the minimum funding amount and project description for each of the plurality of service provider bids to each of the plurality of users;” 
“receiving…a plurality of votes, where each vote indicates one of the plurality of service provider bids;” and 
“assigning…the campaign request to a winning bid of the plurality of service provider bids based on a number of the plurality of votes indicating the winning bid.”
These steps, under broadest reasonable interpretation, describe or set-forth creating a crowd funding campaign and funding the bid winning the most votes, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the 

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a receiver of a processing server,” “a transmitter of the processing server,” and “a processing device of the processing server,” (claim 1); and “a system comprising: a processing device of a processing server; a receiver of the processing server,” and “a transmitter of the processing server,” (claim 9).
The requirement to execute the claimed steps/functions using the “a receiver of a processing server,” “a transmitter of the processing server,” and “a processing device of the processing server,” (claim 1); and “a system comprising: a processing device of a processing server; a receiver of the processing server,” and “a transmitter of the processing server,” (claim 9), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-8 and 10-16 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-8 and 10-16 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using the “a receiver of a processing server,” “a transmitter of the processing server,” and “a processing device of the processing server,” (claim 1); and “a system comprising: a processing device of a processing server; a receiver of the processing server,” and “a transmitter of the processing server,” (claim 9), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-8 and 10-16 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-8 and 10-16 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richie et al. (US 2016/0012358 A1), hereinafter Richie.
Regarding claim 1, Richie discloses a method for establishing an advocacy campaign with a service provider through crowdfunding, comprising: receiving, by a receiver of a processing server, a campaign request, wherein the campaign request includes at least one or more advocacy goals (Par. [0059], campaign created that needs funding, minimum or target amount of funding provided, “one or more advocacy goals”); 
receiving, by the receiver of the processing server, a plurality of service provider bids, where each bid includes at least a minimum funding amount and a project description (Par. [0045], event creator commits funds to the event campaign); 
receiving, by the receiver of the processing server, a plurality of funding pledges, each being associated with one of a plurality of users and includes at least a pledged monetary amount (Par. [0047], bids received from users, dollar amount bid is included in bid), wherein a total of the pledged monetary amount included in the received plurality of funding pledges meets or 
distributing, by a transmitter of the processing server, at least the minimum funding amount and project description for each of the plurality of service provider bids to each of the plurality of users (Par. [0047], notification sent to users that a vote will take place for all the bids that were received); 
receiving, by the receiver of the processing server, a plurality of votes, where each vote indicates one of the plurality of service provider bids (Par. [0047], users vote for the bid they believe is most favorable); and 
assigning, by a processing device of the processing server, the campaign request to a winning bid of the plurality of service provider bids based on a number of the plurality of votes indicating the winning bid (Par. [0047], bid that receives majority of votes is the winning bidder).
Regarding claim 2, Richie discloses wherein each vote is submitted by one of the plurality of users (Par. [0047], users vote for the bid they believe is most favorable).
Regarding claim 3, Richie discloses wherein assigning of the campaign request is further based on weighting of each of the plurality of votes according to the pledged monetary amount included in a funding pledge of the plurality of funding pledges associated with the one of the plurality of users that submitted the respective vote (Par. [0047], users receive one vote for every dollar amount they committed to funding the campaign, weighting according to the pledged monetary amount).
Regarding claim 4, Richie discloses wherein the campaign request includes the predetermined amount (Par. [0059], campaign created that needs funding, minimum or target amount of funding provided, “one or more advocacy goals”).
Regarding claim 5, Richie discloses wherein the campaign request includes the predetermined period of time (Par. [0059], expiration date as to when the campaign will expire).
Regarding claim 6, Richie discloses wherein the minimum funding amount included in each of the plurality of service provider bids meets or exceeds the minimum funding amount (Par. [0049], users must pledge the minimum amount of a ticket to become a winning bidder, “minimum funding amount”).
Regarding claim 7, Richie discloses wherein assigning the campaign request to the winning bid further includes initiating, by the processing device of the processing server, payment of the pledged monetary amount included in each of the plurality of funding pledges from the respective user to a service provider associated with the winning bid (Par. [0047], funds raised by the campaign are transferred to the winning bidder).
Regarding claim 9, Richie discloses a system for establishing an advocacy campaign with a service provider through crowdfunding, comprising: a processing device of a processing server; a receiver of the processing server configured to receive a campaign request, wherein the campaign request includes at least one or more advocacy goals (Par. [0059], campaign created that needs funding, minimum or target amount of funding provided, “one or more advocacy goals”), 
receive a plurality of service provider bids, where each bid includes at least a minimum funding amount and a project description (Par. [0045], event creator commits funds to the event campaign), and 

a transmitter of the processing server configured to transmit at least the minimum funding amount and project description for each of the plurality of service provider bids to each of the plurality of users (Par. [0047], notification sent to users that a vote will take place for all the bids that were received), wherein the receiver of the processing server is further configured to receive a plurality of votes, where each vote indicates one of the plurality of service provider bids (Par. [0047], users vote for the bid they believe is most favorable), and the processing device of the processing server is configured to assign the campaign request to a winning bid of the plurality of service provider bids based on a number of the plurality of votes indicating the winning bid (Par. [0047], bid that receives majority of votes is the winning bidder).
Regarding claim 10, Richie discloses wherein each vote is submitted by one of the plurality of users (Par. [0047], users vote for the bid they believe is most favorable).
Regarding claim 11, Richie discloses wherein assigning of the campaign request is further based on weighting of each of the plurality of votes according to the pledged monetary amount included in a funding pledge of the plurality of funding pledges associated with the one of the plurality of users that submitted the respective vote (Par. [0047], users receive one vote for every dollar amount they committed to funding the campaign, weighting according to the pledged monetary amount).
Regarding claim 12, Richie discloses wherein the campaign request includes the predetermined amount (Par. [0059], campaign created that needs funding, minimum or target amount of funding provided, “one or more advocacy goals”).
Regarding claim 13, Richie discloses wherein the campaign request includes the predetermined period of time (Par. [0059], expiration date as to when the campaign will expire).
Regarding claim 14, Richie discloses wherein the minimum funding amount included in each of the plurality of service provider bids meets or exceeds the minimum funding amount (Par. [0049], users must pledge the minimum amount of a ticket to become a winning bidder, “minimum funding amount”).
Regarding claim 15, Richie discloses wherein assigning the campaign request to the winning bid further includes initiating, by the processing device of the processing server, payment of the pledged monetary amount included in each of the plurality of funding pledges from the respective user to a service provider associated with the winning bid (Par. [0047], funds raised by the campaign are transferred to the winning bidder).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Richie et al. (US 2016/0012358 A1) in view of Blake et al. (US 2019/0043138 A1), hereinafter Blake.
Regarding claim 8, Richie does not explicitly disclose wherein each of the plurality of funding pledges further includes funding account information, each of the plurality of service provider bids further includes receiving account information, and payment of the pledged monetary amount for each of the plurality of funding pledges is made from a funding account associated with the respective funding account information to a receiving account associated with the receiving account information corresponding to the winning service provider bid.
Blake teaches wherein each of the plurality of funding pledges further includes funding account information, each of the plurality of service provider bids further includes receiving account information (Par. [0102], user profile account, bank account), and payment of the pledged monetary amount for each of the plurality of funding pledges is made from a funding account associated with the respective funding account information to a receiving account 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crowdfunding system of Richie to include the account information abilities of Blake since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, Richie does not explicitly disclose wherein each of the plurality of funding pledges further includes funding account information, each of the plurality of service provider bids further includes receiving account information, and payment of the pledged monetary amount for each of the plurality of funding pledges is made from a funding account associated with the respective funding account information to a receiving account associated with the receiving account information corresponding to the winning service provider bid.
Blake teaches wherein each of the plurality of funding pledges further includes funding account information, each of the plurality of service provider bids further includes receiving account information (Par. [0102], user profile account, bank account), and payment of the pledged monetary amount for each of the plurality of funding pledges is made from a funding account associated with the respective funding account information to a receiving account associated with the receiving account information corresponding to the winning service provider bid (Par. [0102], payment is automatically deposited to the user receiving funds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crowdfunding system of Richie to include the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621